DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


1.	Claim(s) 1-4 and 22-24 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tsukada et al. (US 6203132).
Regarding to claims 1, 23-24:
 	Tsukada et al. discloses a liquid discharge method of using a liquid discharge head including a drive element (FIG. 13, element 30) and a nozzle (FIG. 13, element 35) to discharge a liquid from the nozzle by applying a drive pulse (FIG. 12) to the drive element, the method comprising:
            an acquisition step of acquiring a recording condition (FIG. 2: The acquisition step is done by the temperature detecting member 21); and
                           a driving step of applying the drive pulse to the drive element (FIG. 2: The driving step is done by applying the drive signal generated by the drive signal generating member 20 to the printhead 18), wherein
                           the drive pulse includes a first potential (FIGs. 12-14: Vc), a second potential (FIGs. 12-14: Vs) different from the first potential, and a third potential (FIGs. 12-14: Vh) different from the first potential and the second potential, the second potential being to be applied after the first potential, and the third potential being to be applied after the second potential (FIG. 12 shows the voltage changes: Starting from Vc down Vs, then Vs up to Vh), and
            in the driving step, the drive pulse in which a potential change rate during a change from the first potential (FIG. 12: Vc) to the second potential (FIG. 12: Vs) varies depending on the recording condition acquired in the acquisition step is applied to the drive element (column 9, lines 10-20 and FIG. 12: An incline α when the potential is lowered from the intermediate potential (Vc) to the reference potential (Vs) is controlled to generate a drive signal by the drive signal generating member (20) in accordance to the detected temperature shown in FIG. 2).
	Regarding to claims 2-3: wherein the first potential is a potential between the second potential and the third potential, wherein the second potential is lower than the first potential, and the third potential is higher than the first potential (FIG. 12 shows the voltage changes: Starting from Vc down Vs, then Vs up to Vh, then from Vh back to Vc).
Regarding to claim 4 and 22: wherein the second potential is higher than the first potential, and the third potential is lower than the first potential, wherein the third potential is a potential between the first potential and the second potential (The shape of the drive signal, as well known in the art, is just a matter of design choice. As shown in Komatsu et al. (US 7950761), a drive signal having the second potential is higher than the first potential and the third potential is lower than the first potential (FIGs. 8-10). And shown in Nishikawa et al. (US 2013/0083107), a drive signal having the third potential is a potential between the first potential and the second potential (FIG. 11)).
			CONTACT INFORMATION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAM S NGUYEN whose telephone number is (571)272-2151.  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MATTHEW LUU, can be reached on 571-272-7663.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	/LAM S NGUYEN/               Primary Examiner, Art Unit 2853